Citation Nr: 1402171	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for peripheral vascular disease of the left lower extremity with resultant amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

On July 21, 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  The hearing transcript is of record.

In February 2011, the Board denied service connection for a left knee disability and remanded the issue currently on appeal for additional development.


FINDINGS OF FACT

1.  The Veteran's additional left lower extremity disability is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers during left femoral artery to posterior tibial artery bypass with in situ saphenous vein graft or left lower extremity artery angiogram procedures performed at the VAMC Oklahoma City in April 2007 and July 2007.

2.  The additional disability is not the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for peripheral vascular disease of the left lower extremity with resultant amputation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 letter, the RO notified the Veteran of the evidence required to substantiate his claim for § 1151 benefits.  The letter advised the Veteran of the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim, such as treatment records related to his claimed condition(s).  He was advised on the elements necessary to substantiate his claim to include how VA assigns disability ratings and effective dates.  A remand for additional notification about how to substantiate the claim is not necessary.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence includes VA treatment records, private medical records, Social Security Administration (SSA) records, and the July 2010 hearing transcript.  In March 2011, a VA medical examination and opinion were furnished.  The examiner reviewed the claims folder and provided a clear opinion supported by rationale.  The March 2011 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects substantial compliance with the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes:  complete copy of the Oklahoma City VA Medical Center (VAMC) records from April to December 2007; copies of the consent forms for the April and July 2007 operations; SSA records; and a March 2011 VA medical opinion.  The agency of original jurisdiction (AOJ) re-adjudicated the claim in October 2011.  Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  Analysis

In October 2007, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151.  He asserts that he had an infection in his left lower extremity, which ultimately resulted in a below-the-knee amputation, caused by April and July 2007 surgeries performed at the Oklahoma VAMC.  He contends that it is a qualifying additional disability under 38 U.S.C.A. § 1151.  

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

(a) . . . not the result of the veteran's willful misconduct and--

(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2013); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926 -27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id; 38 C.F.R. § 3.361(d)(1) (2013).

VA treatment records from April 3, 2007 show that the Veteran underwent a left femoral artery to posterior tibial artery bypass with in situ saphenous vein graft.  Findings noted that the Veteran had stents in his superficial femoral artery, which appeared to be diseased.  He was released the following day.  His discharge instructions included no smoking and no strenuous leg exertion for the following six weeks.  

At his April 19, 2007 post-operative clinic visit, the Veteran reported that he was doing well.  He walked around Wal-Mart for fifteen minutes without pain.  He continued to have baseline left foot numbness.  He denied any fever/chills, pain, or drainage from the wound.  On April 24, 2007, he was cleared to return to work.  

On May 1, 2007, the Veteran returned to the vascular surgery clinic with signs of infection.  His antibiotics were continued and he was advised to change his wound dressings twice a day.  Another consultation took place on May 14, 2007.  An ultrasound was taken on May 29, 2007.  It showed stenosis at distal anastomosis.  

The Veteran visited the surgery clinic on June 28, 2007.  He denied pain and believed the wound was improving.  

On July 10, 2007, the Veteran underwent an artery angiogram on his left lower extremity.  He signed a consent form advising him about the numerous risks from the procedure.  Specifically, it stated the following risk: "[i]nfection within any implanted device or graft, possibly life-threatening, requiring additional medical, surgical, or radiological procedures."  

A post-operative note from July 30, 2007 shows that he complained about leg pain and claudication after walking short distances.  Following clinical examination, the examiner determined that the Veteran had poor blood flow in his left leg.  He had visible improvement in his wound.  He was given a refill for pain medication and additional wound dressing supplies.  The physician advised the Veteran to stop smoking.  

On August 13, 2007, the Veteran described his wound as healing "very slowly" and stated that he smoked half a pack of cigarettes a day.  After clinical examination, the examiner assessed the insitu graft as occluded.  She offered additional surgical intervention.  He returned to the surgery clinic on August 29, 2007, which was two weeks earlier than his initially scheduled visit.  He cited increasing left leg pain.  He was interested in additional surgery.  The examiner encouraged him to stop smoking and would contact him with any new plans.    

From September 5-10, 2007, the Veteran had private inpatient treatment for observation and treatment of his nonhealing left leg wound.  He received antibiotics and whirlpool care.  During the course of treatment, his cellulitis appeared to have resolved, and the left extremity edema was substantially reduced.  

Private wound care records show that the Veteran had a debridement of necrotic tissue of the left medial calf on September 21, 2007.  

The Veteran was scheduled for surgery on September 25, 2007 before he cancelled it.  He desired to try to keep healing the wound.  The examiner advised the Veteran about the risks of worsening infection and possible limb loss.  

The Veteran had a private medical consultation with Dr. P. on November 1, 2007.  He reported having improvement after the April 2007 surgery.  However, when the graft became occluded, he could only walk short distances.  The wound never healed.  The examiner surmised that the Veteran had been on chronic antibiotic therapy until about two weeks ago and after discontinuance, infection symptoms reappeared.  The examiner noted the Veteran to have a 37-year cigarette pack history and that he continued to smoke.  After clinical examination, the examiner assessed chronic wound infection and informed the Veteran he would update him on surgical intervention after wound culture studies were determined.  

On November 9, 2007, another private physician (Dr. B) evaluated the Veteran on Dr. P's request.  He assessed the Veteran as having a "very difficult" problem.  He identified amputation as an option.  

The Veteran underwent an angiogram on November 11, 2007.  It showed that he had three blood vessels flowing into the area and amputation was not pursued.  Wound cultures confirmed two different bacteria.  He was given intravenous antibiotics for home therapy.  

VA follow-up notes on December 7, 2007 reflect that the Veteran had been receiving private wound care, but the wound size had continued to grow.  He declined surgery.  The examiner advised the Veteran about the risk of an unsalvageable limb if he waited too long for surgery.  

On February 8, 2008, the Veteran had a successful below-the-knee amputation of his left leg at a private hospital.  

The Veteran was afforded a VA examination in March 2011.  The examiner reviewed the claims folder and recited the pertinent medical history.  He detailed the findings from the April 3, 2007 operative report and observed that the Veteran was instructed to cease tobacco use and strenuous lower extremity exertion for the following six weeks.  He also noted that on the April 24, 2007 postoperative visit, signs of infection were not present.  It was on May 1, 2007, infection symptoms were initially reported.  The wound failed to close despite debridement and antibiotics, among other treatment.  He had to have additional artery stents at the areas of occlusion, which was performed on July 10, 2007.  Prior to the procedure, the Veteran was able to walk approximately two miles.  He returned to the vascular clinic on July 30, 2007 and reported claudication after walking a block.  On August 13, 2007 he was recommended for any graft bypass surgery using veins from his right leg.  He continued to smoke half a pack of cigarettes per day.  By August 29, 2007, he had evidence of cellulitis necessitated approximately 5 days of inpatient treatment at a private facility.  From that point on, he had chronic cellulitis and nonhealing wound with no improvement after conservative treatment.  He ultimately underwent a left below-the-knee amputation.  The diagnosis was ischemic nonhealing left lower extremity status post left femoral/ tibial bypass, ongoing osteomyelitis.  Clinical examination showed that the Veteran had a well healed wound from his below-the-knee amputation.  

The March 2011 VA examiner expressed a negative opinion.  He affirmed that the Veteran had sustained an additional disability as a result of the July 2007 stenting procedure.  However, he did not believe the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  He did not believe the additional disability was caused by an event not reasonably foreseeable.  He believed the risk of event was one that a reasonable healthcare provider would have disclosed.  He explained that the Veteran was only able to walk very short distances without claudication prior to the April 2007 bypass surgery.  Shortly before the second surgery in July 2007, he could walk about two miles and was then again limited following the July 2007 surgery to walking very short distances.  He surmised that the April 2007 bypass surgery was successful as indicated by the Veteran's much improved walking capabilities.  However, the wound did not heal due to Veteran's early exercise, poor existing perfusion, and continued smoking.  Although the wound infection was successfully treated, he had early stenosis of the graft necessitating the July 2007 stenting.  His wound became infected, which caused the stents to fail.  Due to the chronic infection and associated cellulitis, a below-the-knee amputation was necessary.  He considered the Veteran to be properly counseled on the risks of infection and amputation prior to the surgery should the artery graft fail.  

Upon review, the evidence supporting the claim consists of the Veteran's lay assertions.  The pertinent issues of negligence and foreseeability in this matter are complex medical questions.  The Veteran is not a medical professional and does not have the requisite expertise to provide a medical opinion on these issues.  Consequently, he is not competent to report on proximate cause by fault on the part of VA healthcare providers or whether his additional disability was the result of an event not reasonably foreseeable.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His reports on such matters have no probative value and will not be considered further.  Id.

The competent medical evidence is limited to the March 2011 VA medical opinion.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

Here, the March 2011 VA examiner expressed a negative opinion.  He determined that the Veteran had an additional disability related to the July 2007 left lower extremity graft bypass surgery.  However, he did not find fault on the part of VA in the course of treatment.  He cited the Veteran's preexisting peripheral and coronary vascular disease and post-operative activities of early exercise and cigarette use.  He believed the additional disability was not an unforeseeable event and the potential outcome was disclosed in the July 2007 consent form.  The March 2011 VA opinion is plausible, inclusive of a convincing rationale, consistent with the record, and uncontroverted by any additional medical opinion.  The Board considers the March 2011 VA medical opinion to be highly probative evidence weighing against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for compensation pursuant to 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for peripheral vascular disease of the left lower extremity with resultant amputation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


